October 17, 2013 John Reynolds, Assistant Director John Coleman, Mining Engineer United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-7010 Fax: 202-772-9368 RE: Staff letter dated October 2, 2013 File No. 002-69494 Form 10-K for Fiscal Year Ended December 31, 2012 Filed April 16, 2013 Form 10-Q for the Quarter Ended June 30, 2013 Filed August 19, 2013 Response Dated September 23, 2013 This letter is to request an additional ten business days to file our response and any needed amendments in response to the Staff letter dated October 2, 2013 (the “Letter”). We are in the process of finalizing our responses to Comments 1-10 with our independent audit firm and outside legal counsel. We will be contacting the Staff directly next week regarding specific comments. Sincerely, /s/ Jan E. Dulman Jan Dulman Chief Financial Officer cc: Van Krikorian John E. Schmeltzer, III, Patterson, Belknap, Webb & Tyler Global Gold Corporation •555 Theodore Fremd Avenue•Rye, NY 10580 Phone: 914.925.0020•Fax: 914.925.8860 www.globalgoldcorp.com
